FILED
                             NOT FOR PUBLICATION                             AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WEIGUO CHENG,                                    No. 10-72207

               Petitioner,                       Agency No. A099-901-064

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Weiguo Cheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the new standards governing

adverse credibility determinations created by the Real ID Act. Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies in Cheng’s testimony and written statement regarding the

timing and duration of the period Cheng and his wife hid before the alleged

abortion, and based on the inconsistency between his account of the alleged harm

and the civil mediation writ document. See id. at 1046-47 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”). In the

absence of credible testimony, Cheng’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We do not reach

Cheng’s arguments regarding the merits of his claims or the applicability of Matter

of J-S-, 24 I. & N. Dec. 520 (BIA 2008), because the credibility finding is

dispositive. See Farah, 348 F.3d at 1156.




                                           2                                     10-72207
         Because Cheng’s CAT claim is based on the same testimony the BIA found

not credible, and because the country condition evidence in the record does not

establish that it is more likely than not he will be tortured if returned to China, his

CAT claim also fails. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir.

2006).

         Finally, we lack jurisdiction to review Cheng’s claim that the IJ exhibited

bias against him because he failed to exhaust that issue before the BIA. See

Sanchez-Cruz v. INS, 255 F.3d 775, 779-80 (9th Cir. 2001).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                     10-72207